             Case 2:18-cr-00171-MCE Document 110 Filed 06/17/20 Page 1 of 2


 1 ETAN ZAITSU [SBN 287106]
   Attorney at Law
 2
   Zaitsu Law
 3 331 J Street, Suite 200
   Sacramento, CA 95814
 4 916.542.0270
   etan@zaitsulaw.com
 5
   Attorney for Defendant
 6 ABRAHAM DE LOS SANTOS-SANCHEZ

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         2:18-CR-00171-MCE
11
                          Plaintiff,                   REQUEST AND ORDER FOR WAIVER OF
12                                                     DEFENDANT’S PERSONAL APPEARANCE IN
             v.                                        LIEU OF VIDEO CONFERENCE APPEARANCE
13
     ABRAHAM DE LOS SANTOS-SANCHEZ,                    DATE: June 18, 2020
14                                                     TIME: 10:00 a.m.
                          Defendant.                   COURT: Hon. Morrison C. England, Jr.
15

16

17                      REQUEST FOR WAIVER OF PERSONAL APPEARANCE
18          Defendant Abraham De Los Santos Sanchez, by and through his counsel of record, hereby
19 requests waiver of his personal appearance in lieu of video conference appearance, pursuant to General

20 Order 614, Covid-19, and current closure of the United States Eastern District of California courthouse

21 to the public. The defendant has consulted with his attorney about this waiver consents to his counsel

22 electronically signing on his behalf pursuant to General Order 616.

23
     Dated: June 15, 2020                         /s/ Abraham De Los Santos-Sanchez
24
                                                  ABRAHAM DE LOS SANTOS-SANCHEZ
25                                                Defendant

26

27

28

      REQUEST AND ORDER TO SET A CHANGE OF PLEA        1
30
              Case 2:18-cr-00171-MCE Document 110 Filed 06/17/20 Page 2 of 2


 1    Dated: June 15, 2020                         /s/ Etan Zaitsu
                                                   ETAN ZAITSU
 2                                                 Attorney for Defendant
 3                                                 ABRAHAM DE LOS SANTOS SANCHEZ

 4

 5
                                                      ORDER
 6
            It is hereby ordered that the personal appearance of Defendant Abraham De Los Santos-Sanchez
 7
     is waived in lieu of video conference appearance pursuant to General Order 614, Covid-19, and the
 8
     current closure of the United States Eastern District of California courthouse to the public.
 9
            IT IS SO ORDERED.
10
     Dated: June 16, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      REQUEST AND ORDER TO SET A CHANGE OF PLEA           2
30
